DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
Status of Claims
This action is in response to the reply filed April 12, 2021.
Claims 1-6, 8-12, 19-21, and 23 have been amended.
Claims 7 and 18 have been cancelled.
Claims 1-6, 8-17, and 19-23 are currently pending and have been examined.
Response to Arguments
Applicant's arguments, see Remarks p. 18-19, filed April 12, 2021, with respect to the machine learning features have been fully considered and are persuasive. Further it would not have been obvious to combine the prior art of record with additional prior art that teaches machine learning, such as Cogill et al. (U.S. P.G. Pub. 2019/0220827 A1) and Linda et al. (U.S. P.G. Pub. 2017/0031931 A1). Therefore, the previous rejection under 35 USC 103 has been withdrawn.
Applicant’s remaining arguments filed April 1, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following argument:
Here, similar to 2019 PEG and the Subject Matter Eligibility Examples: Abstract Ideas, Example 37, Claim 1, Applicant respectfully asserts that computing characteristic-service relationships based on a characteristic of the traveler, an existing ticket, and an existing service to a replacement service using a machine learning process that is based on a statistical analysis that counts a number of times a characteristic of a traveler is associated with a certain ancillary service cannot be practically performed in the human mind. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. For example, the process now requires action by a processor that cannot be practically applied in the mind. In particular, the claimed steps of, "compute and store, via a machine learning process, characteristic-service relationships based on a characteristic of the traveler, the existing ticket, and an existing service to a replacement service, wherein the machine learning process is trained based on a statistical analysis that counts a number of times a characteristic of a traveler is associated with a certain ancillary service," is not practically performed in the human mind, at least because it requires a processor coupled to computer memory to cause the system to determine characteristic-service relationships based on a machine learning process.
Examiner respectfully disagrees. Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). In the instant case, the recited processor, memory, and machine learning are all recites of generic components merely being used as tools to perform the identified mental process. Therefore the claims still recite a mental process even though the claims recite a processor, memory, and machine learning. See MPEP 2106.04(a)(2)(III)(C). 

Regarding the previous rejection under 35 USC 101, Applicant presented the following argument:
Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because it does not recite a judicial exception.
Examiner respectfully disagrees. The claims recite a methods of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) by conducting a travel product exchange. The claims recite a methods of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by processing an exchange transaction where the business relation is the relationship between a customer who purchased a ticket with ancillary service and the ticket provider.

Regarding the previous rejection under 35 USC 101, Applicant presented the following argument:
Here, the particular combination of features and elements recited by the amended claims provide a specific improvement over prior art systems. Specifically, that particular combination of features and elements represents an improvement to maintaining a customer's travel experience in the automated ticket change process by providing the best optimized recommendations according to the customer's initial purchased travel package including travel inventory items and travel services that would otherwise be unavailable and cannot be practically performed in the human mind. See, e.g., Specification, at ¶ [0008]. 
Moreover, the Specification identifies several advantages of using the currently claimed processes over using previous travel service systems that suffer from numerous deficiencies that make them ill-suited for the automated ticket change process as claimed. See, e.g. Id., at [0006]-[0008]. For example, the Specification explains that this disclosure and the processes as claimed fulfill the "need for a travel inventory management computer system capable of maintaining a customer's travel experience in the automated ticket change process by providing the best optimized recommendations according to the customer's initial purchased travel package including travel inventory items and travel services." Id. at ¶ [0008]. For example, the claimed processes "address[es] the failure of conventional reservation systems to identify relationships between existing ancillary services and replacement ancillary services" and provides an improvement over those "conventional reservation systems" by providing a "reservation system 10 [that] may compute and store ancillary service relationship or relevancy rules in a service similarity levels database 84," such that "once a threshold value has been exceeded, the count for a given characteristic-service association may form the basis for a weight associated with a relationship rule, where the characteristic-service association relates a characteristic of a traveler, an existing ticket, and/or an existing ancillary service to a replacement ancillary service. " Id. at ¶ [0053]. Additionally, for example, " if the count for a given characteristic-classification relationship is within a first predefined range, then the machine learning process may set the weight associated with the corresponding relationship rule as a first predetermined value, and if the count for a given characteristic-service relationship is within a second predefined range, then the machine learning process may set a weight associated with the corresponding relationship rule as a second value, and so on." Id.
Examiner respectfully disagrees. The identified improvements argued by Applicant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. The claimed improvement is an improvement to the abstract idea itself by improving the quality of the recommendations rather than providing an improvement to the underlying computer system. The storing of ancillary service relationship information and relevancy information in a database is the use of a database as a tool for storing information that is useful to the underlying abstract idea but does not change the underlying database. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019).
Regarding the newly added machine learning, the specification in [0051], [0053] demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a). Instead the specification merely describes the outcome of using machine learning rather than reciting the particulars of machine learning. Further, the counting of various characteristics to determine a weight is a part of the identified abstract idea and unlike Example 37 claim 2 wherein the memory allocation could not practically be performed in the human mind.

Regarding the previous rejection under 35 USC 101, Applicant presented the following argument:
Accordingly, the claimed elements "the reservation system computes and stores, via a machine learning process, characteristic-service relationships based on a characteristic of the traveler, an existing ticket, and an existing service to a replacement service," "the machine learning process is trained based on a statistical analysis that counts a number of times a characteristic of a traveler is associated with a certain ancillary service," determining weights based on: "(i) determining, via the machine learning process, that a count for a first characteristic-classification relationship associated with the first replacement service and the traveler is within a first predefined range, and (ii) historical data indicating that the replacement ticket with the first replacement service will be selected," and related features of the claimed invention facilitates a specific improvement in the overall efficiency of an improved travel reservation system that can maintain a customer's travel experience in the automated ticket change process by providing the best optimized recommendations according to the customer's initial purchased travel package including travel inventory items and travel services. Therefore, each rejected claim recites a particular combination of additional elements that define a specific improvement over prior art systems. Thus, each of the rejected claims as a whole integrates any purported judicial exception into a practical application.
Examiner respectfully disagrees. The identified improvements argued by Applicant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. The claimed improvement is an improvement to the abstract idea itself by improving the quality of the recommendations rather than providing an improvement to the underlying computer system. The storing of ancillary service relationship information and relevancy information in a database is the use of a database as a tool for storing information that is useful to the underlying abstract idea but does not change the underlying database. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019).
Regarding the newly added machine learning, the specification in [0051], [0053] demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a). Instead the specification merely describes the outcome of using machine learning rather than reciting the particulars of machine learning. Further, the counting of various characteristics to determine a weight is a part of the identified abstract idea and unlike Example 37 claim 2 wherein the memory allocation could not practically be performed in the human mind.

Regarding the previous rejection under 35 USC 101, Applicant presented the following argument:
Similar to the claims held patent eligible by the Federal Circuit in BASCOM, none of the rejected claims merely apply a judicial exception to generic computer components. Rather, each of the rejected claims contain an "inventive" concept that may at least be found in a non- conventional and non-generic arrangement of operations being performed in a specified manner to provide an improved travel reservation system that can maintain a customer's travel experience in the automated ticket change process by providing the best optimized recommendations according to the customer's initial purchased travel package including travel inventory items and travel services. Therefore, even assuming, arguendo, that the claimed invention is allegedly directed to an abstract idea (a point not conceded), the claimed invention integrates the building blocks of human ingenuity into significantly more by applying that alleged judicial exception in a meaningful way, and thus is directed to patentable subject matter.
Examiner respectfully disagrees. The Bascom decision was directed toward filtering internet content. The court in Bascom found that the claims amounted to significantly more than the identified abstract idea of filtering internet content because the claims recited an inventive concept that improved filtering on the internet over the prior art. The identified improvement was determined to be a computer based improvement to a computer based problem rather than merely reciting filtering content with a requirement to perform it on the internet or perform it using generic computer components. In making this determination the court relied on the specification of the patent at issue in Bascom to determine that the claims overcame four specific problems including the problem that current filtering software was vulnerable to a computer literate end user. In the instant case, the claims to not offer an improvement in computer technology similar to the claims found eligible in Bascom.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-6 and 8-11 recite a combination of devices and therefore recite a machine.
Claims 12-17 and 19-22 recite a series of steps and therefore recite a process.
Claim 23 recites a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 12, and 23
With regards to Claims 2-6, 8-10, 13-17, and 19-21, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: comparing ticket and service combinations, determining the ancillary service is irrelevant, refunding or applying a price, determining the ancillary service is relevant, determine a meal service is compatible, determine the ancillary service is included, transmitting an indicator of the ancillary service, determine the ancillary service is not included, transmit a replacement service cost, identify a second replacement ticket and service, identifying a second replacement, locate a second replacement, determine a first score, determine a second score, determine a high score, and transmitting a recommendation.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 12, and 23 recite the additional elements: a processor, a memory, a database, a user interface, a computer, machine learning, and a non-transitory computer-readable storage medium which are used to perform the receiving, determining, identifying, evaluating, constructing, locating, transmitting, and updating steps. The machine learning in these steps are recited at a high level of generality, i.e., as generic machine learning performing a generic processing function. These a processor, a memory, a database, a user interface, a computer, and a non-transitory computer-readable storage medium limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception 
Alice/Mayo Framework Step 2B:
Claims 1, 12, and 23 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a processor, a memory, a database, a user interface, a computer, and a non-transitory computer-readable storage medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), storing and retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial), and navigating an interface (See MPEP 2106.05(d)(II) a web browser’s back and forward  Internet Patent Corp. v. Active Network, Inc.). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a processor (Specification [0039]), a memory (Specification [0039]), a database (Specification [0043]), a user interface (Specification [0041]-[0042]), a computer (Specification [0038]), machine learning (Specification [0051], [0053]), and a non-transitory computer-readable storage medium (Specification [0077]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a processor, a memory, a database, a user interface, a computer, and a non-transitory computer readable medium. See MPEP 2106.05(f). The claims limit the field of use by reciting ticketing travel reservations. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 11 and 22, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclose: Cogill et al. (U.S. P.G. Pub. 2019/0220827 A1) and Linda et al. (U.S. P.G. Pub. 2017/0031931 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628